ACCEPTED
                                                                                      02-17-00422-CV
                                                                           SECOND COURT OF APPEALS
                                                                                 FORT WORTH, TEXAS
                                                                                    3/23/2018 9:27 PM
                                                                                       DEBRA SPISAK
                                                                                               CLERK
               APPELLATE DOCKET NUMBER 02-17- 00422- CV

                                                                    RECEIVED IN
KELLY THOMAS,                                       SECOND COURT  OF OF
                                                            2nd COURT APPEALS
                                                                        APPEALS
                                                                 FORT WORTH, TEXAS
                                                               03/23/2018 9:27:43 PM
Appellant                                                          DEBRA SPISAK
                                                                        Clerk

v.

CARL PUGLIESE AND SETH

JOHNS CMO OF CARL’S

HANDYMAN, AND

CULPEPPER PLUMBING &

AIRCONDITIOINING INC.

Appellees                                                STATE OF TEXAS




  PLEASE RETURN FILES TO MS. THOMAS REQUEST THESE FILES
WITHDRAWN PER HER CHOICE OF DISMISSAL

Dear Clerks,

Per your notice, Ms. Thomas requests that her files are returned to her and withdrawn

per your notice on March 19, 2018 shown below. .

                 Thank you

               s/s Kelly Thomas
March 19, 2018

Kelly Thomas

100 N. Hill St.

Pilot Point, TX 76258

* DELIVERED VIA E-MAIL *

Daniel J. Paret

Brown Pruitt Wambsganss Ferrill &

Dean, PC

201 Main St., Ste. 801

Fort Worth, TX 76102-3121

* DELIVERED VIA E-MAIL *

Gregory J. Sawko

Sawko & Burroughs, P.C.

1172 Bent Oaks Dr.

Denton, TX 76210

* DELIVERED VIA E-MAIL *

RE: Court of Appeals Number: 02-17-00422-CV

Trial Court Case Number: CV-2016-01764

Style: Kelly Thomas

v.

Carl Pugliese; Seth Johns, CMO of Carl's Handyman; and Culpepper

Plumbing & Air Conditioning, Inc.

The judgment of this court is final in the above referenced cause. The
mandate has this day been issued to the trial court clerk and the parties can

obtain a copy from our Court’s webpage at http://www.txcourts.gov/2ndcoa.

Exhibits submitted directly to this court by a party may be withdrawn by

that party or the party’s attorney of record. Tex. Gov’t Code Ann. § 51.204(b)

(West 2013). If any party or the party’s attorney of record wishes to withdraw

exhibits submitted directly by them, please advise this office in writing within 15

days of this letter. Exhibits on file with this court will be destroyed three years

after final disposition of the case or at an earlier date if ordered by the court.

As required by section 51.204(d), we are notifying the trial court clerk that

six years after the final disposition of the case in this court, we will destroy all

records related to the above referenced case except: records that the clerk of the

FILE COPY

02-17-00422-CV




RESPONSE